

COMMON STOCK PURCHASE AGREEMENT


AGREEMENT entered into as of the 24th day of October, 2008, by and between
Samdrew V, Inc., a Delaware corporation with an address at c/o Lazar Levine &
Felix LLP, 350 Fifth Avenue, New York, New York 10118 (the “Company”) and NYLA
Entertainment, LLC, a Nevada limited liability company with an address at 9030
West Sahara, #221, Las Vegas, NV 89117 (the “Purchaser”).


WHEREAS, the Purchaser desires to purchase, and the Company desires to sell an
aggregate of 36,800,000 shares (the “Shares”) of the Company’s common stock, par
value $.0001 per share (the “Common Stock”) upon the terms and conditions hereof
(the “Issuance”).


NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the Purchaser and the Company hereby agree as follows:


SECTION 1: PURCHASE AND SALE OF UNIT


1.1 Sale of the Shares. Upon the terms and subject to the conditions set forth
herein, the Company will sell to the Purchaser and the Purchaser will purchase
from the Company, on the Closing Date, the Shares. The Shares are being issued
in exchange for services rendered by Purchaser with a value equal to Three
Thousand Six Hundred Eighty Dollars ($3,680.00) (the “Purchase Price”).


SECTION 2: CLOSING DATE; DELIVERY


2.1 Closing Date. The closing of the Issuance of the Shares hereunder (the
“Closing”) shall take place on the first business day following the date which
is ten (10) days after the Company has filed, with the Securities and Exchange
Commission (the “SEC”), and mailed to the Company’s stockholders, a Schedule
14f-1, pursuant to the requirements of Rule 14f-1 under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), in connection with the proposed
change in the majority of directors serving on the Board of Directors of the
Company contemporaneous with the Issuance (the “Closing Date”).


2.2 Deliveries. On the Closing Date the Company will deliver to the Purchaser a
stock certificate in the Purchaser’s name, representing the number of Shares to
be purchased by Purchaser hereunder. Prior to Closing, the Company shall have
increased the size of its board of directors to three, elected Lajuanna Burrell
to fill the vacancy created thereby, and the Company shall have received the
resignations of Melvin F. Lazar and Kenneth Rind as officers and directors of
the Company. Schedule 14f-1 shall have been duly filed with the SEC and mailed
to the stockholders of the Company at least 10 days prior to Closing. In
addition, it is a condition to closing that the current existing shareholders’
shares are repurchased by the Company on mutually agreeable terms.


SECTION 3: REPRESENTATIONS, WARRANTIES AND COVENANTS OF PURCHASER


The undersigned Purchaser hereby represents, warrants to and covenants with the
Company as follows:
 
3.1 Transfer of Shares. The Shares have not been registered under the Securities
Act and cannot be sold or otherwise transferred without an effective
registration or an exemption therefrom, but may not be sold pursuant to the
exemptions provided by Section 4(1) of the Securities Act in accordance with the
letter from Richard K. Wulff, Chief of the Office of Small Business Policy of
the Securities and Exchange Commission’s Division of Corporation Finance, to Ken
Worm of NASD Regulation, Inc., dated January 21, 2000.
 
 
 

--------------------------------------------------------------------------------

 


3.2 Experience. The undersigned has such knowledge and experience in financial
and business matters that the undersigned is capable of evaluating the merits
and risks of investment in the Company and of making an informed investment
decision. The undersigned has adequate means of providing for the undersigned's
current needs and possible future contingencies and the undersigned has no need,
and anticipates no need in the foreseeable future, to sell the Shares for which
the undersigned subscribes. The undersigned is able to bear the economic risks
of this investment and, consequently, without limiting the generality of the
foregoing, the undersigned is able to hold the Shares for an indefinite period
of time and has sufficient net worth to sustain a loss of the undersigned's
entire investment in the Company in the event such loss should occur. Except as
otherwise indicated herein, the undersigned is the sole party in interest as to
its investment in the Company, and it is acquiring the Shares solely for
investment for the undersigned's own account and has no present agreement,
understanding or arrangement to subdivide, sell, assign, transfer or otherwise
dispose of all or any part of the Shares subscribed for to any other person.


3.3 Investment; Access to Data. The undersigned has carefully reviewed and
understands the risks of, and other considerations relating to, a purchase of
the Common Stock and an investment in the Company. The undersigned has been
furnished materials relating to the Company, the private placement of the Common
Stock or anything else that it has requested and has been afforded the
opportunity to ask questions and receive answers concerning the terms and
conditions of the offering and obtain any additional information which the
Company possesses or can acquire without unreasonable effort or expense.
Representatives of the Company have answered all inquiries that the undersigned
has made of them concerning the Company, or any other matters relating to the
formation and operation of the Company and the offering and sale of the Common
Stock. The undersigned has not been furnished any offering literature other than
the materials that the Company may have provided at the request of the
undersigned; and the undersigned has relied only on such information furnished
or made available to the undersigned by the Company as described in this
Section. The undersigned is acquiring the Shares for investment for the
undersigned's own account, not as a nominee or agent and not with the view to,
or for resale in connection with, any distribution thereof. The undersigned
acknowledges that the Company is a start-up company with no current operations,
assets or operating history, which may possibly cause a loss of Purchaser’s
entire investment in the Company.


3.4 Authorization. (a) This Agreement, upon execution and delivery thereof, will
be a valid and binding obligation of Purchaser, enforceable in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization and
moratorium laws and other laws of general application affecting enforcement of
creditors' rights generally.


(b) The execution, delivery and performance by Purchaser of this Agreement and
compliance therewith and the purchase and sale of the Shares will not result in
a violation of and will not conflict with, or result in a breach of, any of the
terms of, or constitute a default under, any provision of state or Federal law
to which Purchaser is subject, or any mortgage, indenture, agreement,
instrument, judgment, decree, order, rule or regulation or other restriction to
which the Purchaser is a party or by which the undersigned Purchaser is bound,
or result in the creation of any mortgage, pledge, lien, encumbrance or charge
upon any of the properties or assets of Purchaser pursuant to any such term.


 
2

--------------------------------------------------------------------------------

 
 
3.5 Accredited Investor. Purchaser is an accredited investor as defined in Rule
501(a) of Regulation D under the Securities Act of 1933, as amended.


3.6 Proceedings and Orders. Purchaser, during the last ten years, was not a
party to a civil proceeding of a judicial or administrative body of competent
jurisdiction and as a result of such proceeding was or is subject to a judgment,
decree or final order enjoining future violations of, or prohibiting or
mandating activities subject to, federal or state securities laws or finding any
violation with respect to such laws, or has been convicted of fraud or felony
charges or restricted in conducting any business activity.


3.7 No Binding Agreements or Other Commitments. Purchaser has not entered into
any binding letter of intent, agreement or any other commitment with a third
party involving, on behalf of or for the benefit of the Company. Purchaser has
made full disclosure to the Company with regard to any pending negotiations and
understandings with third parties involving, on behalf of or for the benefit of
the Company.




SECTION 4: MISCELLANEOUS


4.1 Governing Law. This Agreement shall be governed in all respects by the laws
of the State of Delaware, without regard to conflicts of laws principles
thereof.


4.2 Survival. The terms, conditions and agreements made herein shall survive the
Closing.


4.3 Successors and Assigns. Except as otherwise expressly provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
successors, assigns, heirs, executors and administrators of the parties hereto.


4.4 Entire Agreement; Amendment; Waiver. This Agreement constitutes the entire
and full understanding and agreement between the parties with regard to the
subject matter hereof. Neither this Agreement nor any term hereof may be
amended, waived, discharged or terminated, except by a written instrument signed
by all the parties hereto.


4.5 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be an original, but all of which together, shall constitute
one instrument.




[Remainder of Page Intentionally Left Blank]


 
3

--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the undersigned have hereunto set their hands as of the day
and year first above written.



 
SAMDREW V, INC.
             
By: /s/ Melvin F. Lazar             
 
Name: Melvin F. Lazar
 
Title: President
         
NYLA ENTERTAINMENT, LLC
             
/s/ Lajuanna Burrell                 
 
Lajuanna Burrell
 
Managing Member



 
 
4

--------------------------------------------------------------------------------

 